Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “imperforate root distribution plate” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Applicant amended the Specification on 10/5/2020 at [0053].  The amendment recites “channel 100 is an overflow path over rib 100 into bore, or aperture 68, or else gap 100 can be provided by a reduced dimension or gap in rib 101”. 
Both channel and rib are designated by the numeral 100.
It is unclear if the channel 100 and the gap 100 are the same structure. Applicant should use consistent terms.  
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 depends from itself. For purposes of examination, claim 16 depends from claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites "the root distribution plate is cylindrical with a central cylindrical aperture". However, claim 1 recites "an imperforate root distribution plate".  It is unclear how the root distribution plate has a central aperture while also described as imperforate.
Claim 4 is rejected as being dependent from a rejected base claim.
Claim 5 recites "a plurality of drainage channels provided in one of the outermost cylindrical raised rib and the innermost cylindrical raised rib". However, claim 1 recites "an imperforate root distribution plate".  It is unclear how the root distribution plate has a plurality of drainage channels in one of the outermost cylindrical raised rib and the innermost cylindrical raised rib while also described as imperforate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitcomb (U.S. Patent Application Publication No. 2005/0223639).

an imperforate root distribution plate (Fig. 7: 104) having an outer periphery configured to be fitted in substantially level conformity within the concavity at a position elevated from a bottommost portion of the concavity (as shown in Fig. 7) and an array of raised root barriers (Figs. 1A-1B, 7: 14) subdividing a top surface of the root distribution plate into a plurality of distinct root beds (as discussed in [0033], [0037-0039]).
For claim 2, Whitcomb shows the growing system of claim 1, wherein the growing pod (Fig. 7: 100) comprises a side wall (Fig. 7: wall portion from below drainage holes 102 to the uppermost surface of the container) and a bottom wall (Fig. 7: surrounding drainage hole 103) configured as a surface of revolution about a central axis (vertical axis through drainage hole 103).
For claim 6, Whitcomb shows the growing system of claim 1, wherein one raised root barrier for the array of root barriers (Figs. 1A-1B, 7: 14) comprises a radial sector (each rib 14) atop the root distribution plate (as shown in Figs. 1A-1B).
For claim 7, Whitcomb shows the growing system of claim 6, wherein the radial sector (each rib 14) includes an outlet in the raised root barrier provided in one of a radial outer portion and a radial inner portion (as discussed in [0038]: “While the base may include holes therein, such as a drain hole or an air-root-pruning protuberance”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb (U.S. Patent Application Publication No. 2005/0223639) in view of Masters (U.S. Patent Application Publication No. 2013/0067812).
For claims 3 and 4, Whitcomb discloses the invention substantially as claimed, including wherein the raised root barriers (Whitcomb 14) of the root distribution plate (Whitcomb 104) includes comprise a circumferential array of equidistant spaced apart and radially extending raised ribs projecting upwardly from a top surface of the cylindrical root distribution plate (Whitcomb as shown in Figs. 1A-1B), but fails to specifically show the growing system of claim 2, wherein the bottom wall is cylindrical and the root distribution plate is cylindrical with a central cylindrical aperture. However, Masters teaches a growing system comprising: a growing pod (Figs. 1-4: 20); and a root distribution plate (40); wherein the growing pod comprises a side wall (Fig. 3: 30) and a bottom wall (28) configured as a surface of revolution about a central axis; wherein the bottom wall is cylindrical (where the bottom wall has a thickness with an inner surface and an outer surface defining a cylindrical structure 28) and the root distribution plate (Fig. 4: 40) is cylindrical (where the plate has a thickness with an upper surface and a bottom surface defining a cylindrical structure 40) with a central cylindrical aperture (50), .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Whitcomb (U.S. Patent Application Publication No. 2005/0223639) in view of Masters (U.S. Patent Application Publication No. 2013/0067812), as applied to claim 4 above, and further in view of Rose (U.S. Patent No. 6,955,008).
For claim 5, Whitcomb as modified by Masters disclose the invention substantially as claimed, but fail to specifically show a plurality of drainage channels provided in one of the outermost cylindrical raised rib and the innermost cylindrical raised rib. However, Rose teaches a growing system comprising: a root distribution plate (Figs. 1-2: 1); a plurality of drainage channels provided in one of the outermost periphery (Fig. 2: outermost ring of openings 6) and the innermost periphery (Figs. 1-2: innermost ring of openings 6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing system of Whitcomb and Masters to include the plurality of drainage channels .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elliot (U.S. Patent No. 2,486,932) shows a divider plate with openings at its outermost periphery placed above a bottom wall of a plant pot; Ritter (U.S. Patent No. 2,484,909) shows a divider plate with a central opening placed within the plant pot above a bottom wall; Muranaka (U.S. Patent No. 10,568,273) shows an imperforate root distribution plate elevated from a bottommost surface of a plant pot. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             

/DAVID J PARSLEY/           Primary Examiner, Art Unit 3643